          Case 1:18-cv-11655-VSB Document 53 Filed 08/28/19 Page 1 of 1




August 28, 2019                                                                      Alan E. Schoenfeld
                                                                                         +1 212 937 7294 (t)
BY ECF                                                                                   +1 212 230 8888 (f)
                                                                            alan.schoenfeld@wilmerhale.com

The Honorable Vernon S. Broderick
United States District Court
  for the Southern District of New York
40 Foley Square
New York, New York 10007

       Re: Deutsch v. JPMorgan Chase & Co., No. 18-cv-11655

Dear Judge Broderick:

I write on behalf of defendant Chase Bank USA, N.A., now known as JPMorgan Chase
Bank, N.A., to respond to plaintiff Michael Deutsch’s latest letter to the Court, dated August 26,
2019. This newest letter describes “recently-discovered, additional information … with respect
to the pending motion to dismiss” and promises to submit this evidence “in a more appropriate
form, along with a request that it be considered, within a week.” Chase objects to this filing and
opposes the forthcoming request.

Nothing discussed in this letter bears on the fully briefed motion to dismiss. Deutsch has alleged
that he authorized Ayson to use his credit card to purchase Warriors tickets and communicated
that he had authorized the ticket purchase directly to Chase over the phone on February 24, 2018,
but that he did not know about or give permission to Ayson to complete other ticket purchases
between March 7 and March 23, 2018. Compl. ¶¶ 27–29, 36–37, 40, 43. The Court accepts
these allegations as true for purposes of the motion to dismiss, so whatever Ayson purportedly
told the FBI at his arrest is irrelevant. And, for reasons Chase has explained, these allegations do
not state a claim under TILA, the parties’ contract, or any other cause of action.

Respectfully submitted,


/s/ Alan E. Schoenfeld
Alan E. Schoenfeld


       cc:     All counsel of record (by ECF)
